UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August31, 2007 THE SAVANNAH BANCORP, INC. (Exact name of registrant as specified in its charter) Georgia 0-18560 58-1861820 State of Incorporation SEC File No. Tax I.D. No. 25 Bull Street, Savannah, GA 31401 (Address of principal executive offices) (Zip Code) 912-629-6486 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item2.01 -Completion of Acquisition or Disposition of Assets OnAugust 23, 2007, The Savannah Bancorp, Inc. ("Registrant") announced theacquisition of Minis & Co., Inc., an investment advisory firm,to the public in a news release. This Form 8-K filing is to report the settlement and closing of the Minis transaction on August 31, 2007, effective as of the close of business on such date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Savannah Bancorp, Inc. (Registrant) By: /s/ Robert B. BriscoeDate:August 31, 2007 Robert B. Briscoe Chief Financial Officer -2-
